DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and certain species in the replies filed on 3/15/2022 and 9/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8, 27-30, 32-34, 59, 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9, 10, 13, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20060084938 A1, of record) in view of Tabor (US 20080119433 A1, of record) and Delalande et al (Ther. Delivery, 2012, of record).
Zhang et al teach delivery of viral vectors to skin tissue in vivo (¶ [0015]) or in vitro along with ultrasound treatment. See the abstract and ¶’s [0075]-[0085], [0116]-[0117], [0153].  The skin tissue can be native (¶ [0017]) autogeneic or allogeneic tissue (¶[0178]).  The tissue may be in vitro (¶[0068], [0075]). Delivery of the virus can be via electroporation or needleless to keratinocytes in the recited tissue layers (¶’s [0064], [0068], [0075], [0085], [0088], [0090]-[0091], [0093], [0159]).  The viral vector may be AAV and comprise a heterologous nucleic acid (¶’s [0016], [0075]-[0076], [0085], [0208]). Multiple viruses comprising multiple genes can be used (¶’s [0028], [0068], [0085], [0108], [0147]).  Delivery can be to humans (¶’s [0064], [0085], [0160], [0166]). Ultrasound may be applied before administration of the virus (¶’s [0016]-[0018], [0159].
Zhang et al do not teach the use of specific AAV serotypes or the COL3A1 gene.
Tabor et al teach methods of delivering recombinant viruses comprising a heterologous nucleic acid skin tissue accompanied by ultrasound.  The nucleic acid may encode COL3A1 or Sirt1.  See ¶’s [0007]-[0010], [0070], [0125], [0138], [0215], [0223], [0252]-[0254], Table 1.
Delalande et al teach delivery of AAV and ultrasound to a target site, wherein the AV is AAV2.  See the abstract and page 1209, 1st col.
The claimed are essentially disclosed by Zhang et al with the exception of the AAV serotype and specific gene limitations limitation.  The ordinary skilled artisan, seeking a method to treat skin tissue, would have been motivated to use AAV2 and the COL3A1 gene with the methods of Zhang et al because Tabor and Delalande et al teach them to be well known types of the reagents used by Zhang et al that have utility for the same purpose as Zhang et al.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating AAV vectors for administration in the gene therapy of skin tissue as taught by Zhang, Tabor and Delalande et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633